Case
MIE (Rev. 2:19-cv-11319-SFC-APP
          9/09) Order Re: Disqualification of Judge ECF No. 11 filed 07/12/19   PageID.235       Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MICHIGAN

MARSHALL B. LLOYD


                 Plaintiff(s),                                Case No. 19-11319

v.                                                            Honorable Robert H. Cleland

FORD MOTOR COMPANY


                 Defendant(s).
                                                       /

                                  ORDER RE: DISQUALIFICATION OF JUDGE

        Pursuant to 28 U.S.C. § 455, I hereby DISQUALIFY myself from the above-styled case.

        IT IS ORDERED that in accordance with E.D. Mich. LR 83.11(d), this case be reassigned by blind draw

to another judge of this court.


Date: July 12, 2019                                           s/Robert H. Cleland
                                                              Robert H. Cleland
                                                              U.S. District Judge




       Pursuant to this order, this case is reassigned to Judge David M. Lawson                                   .
Case assignment credit will be given to the appropriate Judicial Officers.


                                              Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: July 12, 2019                                          s/N. Ahmed
                                                                    Deputy Clerk
